Citation Nr: 0638311	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral jaw 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
August 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2006 The Board remanded the issue for additional 
development.  Further review of the record shows that the 
veteran perfected his appeal in July 1999, there has not been 
a final determination by the Board and therefore the issue is 
not being addressed on a new and material basis.  

In September 2006 the veteran testified at a Board hearing.  
At the hearing a waiver was received for RO consideration of 
additional evidence.  The veteran submitted statements 
requesting an audit of his disability payments.  The Board 
hereby refers this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he sustained dental trauma during 
service when he was struck on the jaw with a stick.  The 
veteran initially filed a service connection claim for jaw 
pain due to extraction of wisdom teeth in service.  Service 
medical records dated in March 1973 show that the veteran was 
hit in the left side of his face.  An August 1975 entry 
revealed that the veteran was treated for a lump on the right 
side of his chin.  The veteran's dental records show that he 
received treatment on several occasions, to apparently 
include extraction of wisdom teeth in March 1976.  His August 
1976 separation examination reports that his right teeth #s 
1, 32, and left teeth #s 16, 17 were missing, however these 
teeth were not noted as missing on his September 1972 
entrance examination.  September 2006 letters to include a 
letter from a private dentist, indicate that the veteran has 
temporomandibular joint arthritis and inflammation.  

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913.  It is 
noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  

Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service; however, third molars will not be considered 
service connected for treatment purposes unless disease or 
pathology of the tooth developed after 180 days or more of 
active service or was due to combat or in-service trauma.  
See 38 C.F.R. § 3.381.

Under applicable criteria, veterans having a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis.  38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In light of the above service evidence showing that the 
veteran sustained trauma and had teeth extracted, he should 
be afforded a comprehensive dental examination in order to 
determine whether he has residuals of dental trauma, as well 
as any missing teeth that have not been replaced that were 
likely extracted due to disease or pathology.  See 
38 U.S.C.A. § 5103A(d).  

Lastly, there is no indication that the pertinent statutes or 
regulations governing VA dental claims were considered or 
discussed, or that the veteran was given notice of the 
pertinent statutes or regulations.  See 38 C.F.R. § 3.381; 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Therefore appropriate 
measures need to be taken.  


Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current 
bilateral jaw disability.  The veteran's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to review 
the service dental records and provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
exhibits any dental disability, to 
include the bilateral jaw disorder, which 
is the result of trauma in service.  The 
examiner should report whether there are 
any missing teeth that have not been 
replaced and whether it is at least as 
likely as not that they were extracted 
due to disease or pathology.  The 
examiner should also comment on whether 
the veteran exhibits (1) any potentially 
compensable dental conditions, such as 
loss of teeth due to loss of substance of 
the body of the maxilla or mandible; or 
(2) a dental condition which is 
complicating a medical condition 
currently being treated by VA.  The 
examination report should be typewritten.

2.  After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case, to include the provisions of 
38 C.F.R. §§ 3.381, 4.150, 17.161 and 
17.162, and be afforded an appropriate 
period of time to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



